Citation Nr: 1730917	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2012, May 2014, September 2015, and May 2016, the Board remanded for further evidentiary development.  

The Board notes that the Veteran's original claim of entitlement to service connection for PTSD was previously expanded by the Board to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  In the most recent Board decision, the Board bifurcated the claim into two separate issues and denied the claim of entitlement to service connection for PTSD, and remanded the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, to include as secondary to service-connected degenerative joint disease of the left knee, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In August 2014, the Veteran was afforded an initial disability benefits questionnaire (DBQ) examination.  The DBQ examiner noted that the Veteran did not meet the diagnostic criteria for any mental disorder under the DSM-V.  The DBQ examiner further concluded that the Veteran did not have a psychiatric disorder at that time.  The DBQ examiner noted that the Veteran dealt with depression in the past that seemed to be mainly due to his pain and life stressors.  In June 2015, the Board remanded for an addendum opinion because the DBQ examiner did not address whether the Veteran met DSM-IV diagnostic criteria for any mental disorders.  The examiner provided a January 2016 addendum opinion in which he concluded that the Veteran did not have a current psychiatric disorder under either the DSM-IV or DSM-V. 

In May 2016, the Board again remanded the case because the examiner did not address whether the Veteran previously met the criteria for a diagnosis of depression, based on a December 2012 lay statement that indicated that the Veteran's depression was at least in part due to his service-connected left knee disorder.  The same examiner who conducted the August 2014 DBQ examination was requested to provide an opinion as to whether the previously diagnosed psychiatric disorder, including major depressive disorder, was at least as likely as not caused or aggravated by the Veteran's service-connected left knee disorder.  

In a June 2016 addendum opinion, the examiner restated his August 2014 examination findings; namely, that the Veteran was free of symptoms and did not have a psychiatric disorder, which rendered the Board's requested opinion irrelevant, as there was no diagnosis of depression to relate to his service-connected left knee disorder.  The examiner did not answer the specific question asked by the Board.

In June 2016, the AOJ acknowledged that the examiner did not opine in regard to the requested opinion, and the AOJ requested another addendum opinion.  Later in June 2016, the examiner indicated that the previous addendum opinions and rationales in January 2016 and June 2016 were the best that he could do considering that he examined the Veteran in August 2014. 

In addressing the length of time that has passed since the Veteran last underwent examination, the Board acknowledges that the Veteran refused the mental health examination for which he was most recently scheduled.  Notably, however, the Veteran was diagnosed with depression and major depressive disorder during the appeal period, and it was these diagnoses that the Board was requesting the examiner to address.  See February 2007 VA treatment record diagnosing depression, and a January 2011 VA treatment record which listed depression on his active problem list.  Additionally, a March 2007 VA treatment record revealed a mood disorder diagnosis, and a January 2009 VA treatment revealed a generalized anxiety disorder.  

As the Veteran had diagnoses during the appeal period and the examiner did not provide an opinion as to whether any previously diagnosed psychiatric disorders were caused or aggravated by his service-connected left knee disorder, the Board finds that the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an additional opinion is necessary.  

Finally, updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical providers who have treated him for any acquired psychiatric disorder.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records from February 2007 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, provide the Veteran's claims file to an appropriate VA examiner.  The claims file and a copy of this remand must be provided to the VA examiner.

The examiner should provide an opinion on the following:

a) For each of the psychiatric diagnoses of record between the dates of February 2007 to January 2011, state whether each diagnosis may be confirmed or validated.  If a diagnosis cannot be confirmed or validated, please explain why.  

b) For each validated diagnosis, was the disorder caused or aggravated by his service-connected left knee disorder, including the pain associated with his service-connected left knee disorder?  

c) If any previously existing acquired psychiatric disorder was in any way made worse, was the worsening permanent in nature or temporary?  If it was temporary, when did the worsening abate?  In answering this last question, please provide an approximate date.

Please provide a robust rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




